EXCHANGE AGREEMENT




EXCHANGE AGREEMENT, dated as of July __, 2019 (the “Agreement”), by and between
BIORESTORATIVE THERAPIES, INC., a Delaware corporation (the “Company”), and
_______________________________ (the “Holder”).
WHEREAS, the Holder is the holder of a Promissory Note, dated January __, 2019,
issued by the Company to the Holder in the principal amount of $_________ (as
amended, the “Note”).
WHEREAS, the maturity date for the payment of the principal amount of the Note,
together with accrued interest thereon, is July 22, 2019.
WHEREAS, the Note provides for the right of the Holder to convert the principal
amount of the Note, together with accrued interest, into shares of Common Stock
of the Company (“Common Stock”) and a warrant for the purchase of Common Stock
in, or substantially in, the form attached to the Note as Exhibit 1 (the
“Current Warrant”) at a conversion price of sixty cents ($0.60) per share of
Common Stock (subject to adjustment for reverse stock splits and the like) (the
“Note Conversion Price”).
WHEREAS, the Company has requested that the Holder extend the maturity date of
the Note to September 30, 2019 (the “New Maturity Date”) and, in connection
therewith to provide for an automatic conversion of the Note into shares of
Common Stock and a modification to the terms of the Current Warrant as
hereinafter provided (the “Exchange Warrant”), in exchange for the amounts
payable pursuant to the Note (the “Exchange Offer”).
WHEREAS, the Holder desires to exchange the amounts payable pursuant to the Note
for Common Stock and the Exchange Warrant pursuant to the Exchange Offer,
subject to the terms and conditions hereof.
WHEREAS, the Holder is willing to extend the maturity date of the Note to
September 30, 2019 and modify the terms of the Note and the Current Warrant as
hereinafter provided.
NOW, THEREFORE, the parties agree as follows:
1. Exchange; Extension of Maturity Date.
1.1 In the event, on or prior to the New Maturity Date, the Company enters into
an underwriting agreement for a public offering of its securities pursuant to
which, after giving effect to such offering, the Common Stock will be listed on
the Nasdaq Stock Market (the “Public Offering”), then, thereupon, the
outstanding principal amount of the Note, together with accrued interest
thereon, shall be automatically deemed to have been exchanged for Common Stock
(the “Exchange Shares” and together with the Exchange Warrant, the “Exchange
Securities”) and the Exchange Warrant at an exchange price (the “Exchange
Price”) equal to the lesser of (i) seventy-five percent (75%) of the offering
price for the Common Stock or units of Common Stock and warrants, as the case
may be, pursuant to the Public Offering (the “Public Offering Price”) and (ii)
the Note Conversion Price (the “Exchange”).  The number of shares of Common
Stock issuable pursuant to the Exchange Warrant shall be as set forth in the
Note.  The exercise price of the Exchange Warrant shall be equal to the lesser
of (a) the exercise price set forth in the Current Warrant or (b) one hundred
twenty-five percent (125%) of the Exchange Price.
1.2 The certificates evidencing the Exchange Shares and the Exchange Warrant
issuable to the Holder pursuant to the Exchange Offer will be delivered by the
Company to the Holder within five (5) days of closing of the Public Offering.
1.3 The Holder agrees that, in connection with the Public Offering, it shall
enter into a lock-up agreement with the managing underwriter of the Public
Offering, upon terms reasonably acceptable to such managing underwriter and the
Holder, which lock-up agreement shall provide for, among other things, a one
hundred thirty-five (135) day lock-up period and a termination of such lock-up
period in the event the closing price for the Common Stock equals or exceeds one
hundred fifty percent (150%) of the Public Offering Price for a period of five
(5) consecutive trading days.
1.4 The parties agree that the maturity date for the payment of the principal
amount of the Note, together with accrued interest thereon, is the New Maturity
Date.
2. Representations by Holder.
The Holder understands and agrees that the Company is relying and may rely upon
the following representations, warranties, acknowledgements, consents,
confirmations and covenants made by the Holder in entering into this Agreement:


2.1 The Holder recognizes that the acquisition of the Exchange Securities and,
in the event of the exercise of the Exchange Warrant, the shares of Common Stock
issuable pursuant thereto (the “Warrant Shares”) involves a high degree of risk
and is suitable only for persons of adequate financial means who have no need
for liquidity with respect to the Exchange Securities in that (a) the Holder may
not be able to liquidate the Exchange Securities in the event of emergency; (b)
transferability is extremely limited; and (c) the Holder could sustain a
complete loss of its investment.
2.2 The Holder represents and warrants that it (a) is competent to understand
and does understand the nature of the Exchange Offer; and (b) is able to bear
the economic risk of an acquisition of the Exchange Securities.
2.3 The Holder represents and warrants that it is an “accredited investor,” as
such term is defined in Rule 501 of Regulation D promulgated under the
Securities Act of 1933, as amended (the “Act”).  The Holder meets the
requirements of at least one of the suitability standards for an “accredited
investor” as set forth on the Accredited Investor Certification contained
herein.
2.4 The Holder represents and warrants that it has significant prior investment
experience, including investment in restricted securities, and that it has read
this Agreement and the Current Warrant in order to evaluate the merits and risks
of the Exchange Offer.
2.5 The Holder represents and warrants that it has reviewed all reports,
statements and other documents filed by the Company with the Securities and
Exchange Commission (collectively, the “SEC Reports”), including, the risk
factors set forth therein.  The Holder also represents and warrants that it has
been furnished by the Company with all information regarding the Company which
it had requested or desired to know; that all documents which could be
reasonably provided have been made available for its inspection and review; that
it has been afforded the opportunity to ask questions of and receive answers
from duly authorized representatives of the Company concerning the terms and
conditions of the Exchange Offer, and any additional information which it had
requested; and that it has had the opportunity to consult with its own tax or
financial advisor concerning an acquisition of the Exchange Securities.  The
Holder confirms that no oral representations have been made or oral information
furnished to the Holder or its advisers in connection with the Exchange Offer
that are inconsistent in any respect with the SEC Reports, this Agreement or the
Current Warrant.
2.6 The Holder acknowledges that the Exchange Offer has not been reviewed by the
Securities and Exchange Commission (the “SEC”) because it is intended to be
either (a) a non-public offering pursuant to Section 4(a)(2) of the Act and Rule
506 of Regulation D promulgated thereunder or (b) exempt from the registration
requirements of the Act pursuant to Section 3(a)(9) thereof.  The Holder
represents that the Exchange Securities are and will be being acquired for its
own account, for investment and not for distribution to others.  The Holder
agrees that it will not sell, transfer or otherwise dispose of the Exchange
Securities, or any portion thereof, unless they are registered under the Act or
unless an exemption from such registration is available.
2.7 The Holder consents that the Company may, if it desires, permit the transfer
of the Exchange Securities by the Holder out of its name only when its request
for transfer is accompanied by an opinion of counsel satisfactory to the Company
that neither the sale nor the proposed transfer results in a violation of the
Act or any applicable state “blue sky” laws (collectively, “Securities Laws”). 
The Holder agrees to be bound by any requirements of such Securities Laws.
2.8 The Holder acknowledges and agrees that the Company is relying on the
Holder’s representations and warranties contained in this Agreement in
determining whether to enter into this Agreement.
2.9 The Holder consents to the placement of a legend on the Exchange Securities
stating that they have not been registered under the Act and setting forth or
referring to the restrictions on transferability and sale thereof.  The Holder
is aware that the Company will make a notation in its appropriate records with
respect to the restrictions on the transferability of the Exchange Securities.
2.10 The Holder represents and warrants that the address set forth on the
signature page is the Holder’s true and correct address.
2.11 The Holder represents and warrants that it is unaware of, is in no way
relying on, and did not become aware of, the Exchange Offer through, or as a
result of, any form of general solicitation or advertising, including, without
limitation, articles, notices, advertisements or other communications published
in any newspaper, magazine or other similar media or broadcast over television
or radio or any seminar or meeting where the attendees have been invited by any
such means of general solicitation or advertising.
2.12 The Holder represents and warrants as follows:
(i) if a natural person, the Holder has reached the age of 21 and has full power
and authority to execute and deliver this Agreement and all other related
agreements or certificates and to carry out the provisions hereof and thereof;
(ii) if a corporation, partnership, limited liability company or partnership,
association, joint stock company, trust, unincorporated organization or other
entity, the Holder was not formed for the specific purpose of acquiring the
Exchange Securities, it is duly organized, validly existing and in good standing
under the laws of the state of its organization, the consummation of the
transactions contemplated hereby is authorized by, and will not result in a
violation of, its charter or other organizational documents, it has full power
and authority to execute and deliver this Agreement and all other related
agreements or certificates and to carry out the provisions hereof and thereof
and to acquire and hold the Exchange Securities, the execution and delivery of
this Agreement has been duly authorized by all necessary action, this Agreement
has been duly executed and delivered on behalf of the Holder and this Agreement
a legal, valid and binding obligation of the Holder; and
(iii) if executing this Agreement in a representative or fiduciary capacity, the
Holder has full power and authority to execute and deliver this Agreement in
such capacity and on behalf of the individual, ward, partnership, trust, estate,
corporation, limited liability company or partnership, or other entity for whom
the Holder is executing this Agreement, and such individual, ward, partnership,
trust, estate, corporation, limited liability company or partnership, or other
entity has full right and power to perform pursuant to this Agreement and
acquire the Exchange Securities, and that this Agreement constitutes a legal,
valid and binding obligation of such entity.
2.13 The Holder represents and warrants that the execution and delivery of this
Agreement will not violate or be in conflict with any order, judgment,
injunction, agreement or other document to which the Holder is a party or by
which it is bound.
2.14 NEITHER THE EXCHANGE SHARES, NOR THE WARRANT NOR THE WARRANT SHARES OFFERED
HEREBY HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR THE
SECURITIES LAWS OF ANY STATE AND ARE BEING OFFERED AND SOLD IN RELIANCE ON
EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF SAID ACT AND SUCH LAWS.  THE
EXCHANGE SHARES, THE WARRANT AND THE WARRANT SHARES ARE SUBJECT TO RESTRICTIONS
ON TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS
PERMITTED UNDER SAID ACT AND SUCH LAWS PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM. NEITHER THE EXCHANGE SHARES, NOR THE WARRANT NOR THE WARRANT SHARES
HAVE BEEN APPROVED OR DISAPPROVED BY THE SECURITIES AND EXCHANGE COMMISSION, ANY
STATE SECURITIES COMMISSION OR ANY OTHER REGULATORY AUTHORITY, NOR HAVE ANY OF
THE FOREGOING AUTHORITIES PASSED UPON OR ENDORSED THE MERITS OF THIS OFFERING OR
THE ACCURACY OR ADEQUACY OF THE SEC REPORTS.  ANY REPRESENTATION TO THE CONTRARY
IS UNLAWFUL.
2.15 The Holder represents and warrants that no commission or other remuneration
has been or will be given, directly or indirectly, by the Holder in connection
with the Exchange Offer.
2.16 The Holder represents and warrants that the officers, directors, trustees,
managers and other controlling parties of the Holder, if any, have not adopted
any resolutions relative to the distribution of any of the Exchange Securities
to its shareholders, members or beneficiaries and they have no present intention
to do so.
2.17 The Holder represents and warrants that any information which the Holder
has heretofore furnished or furnishes herewith to the Company is complete and
accurate and may be relied upon by the Company.
3. Representations by the Company.
The Company represents and warrants to the Holder as follows:
3.1 The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware with full power and authority
to carry on its business as now conducted.
3.2 The Company has the power and authority to execute and deliver this
Agreement and to carry out its obligations hereunder.  The execution, delivery
and performance by the Company of this Agreement and the consummation of the
transactions contemplated hereby have been duly authorized by all necessary
action on the part of the Company and this Agreement constitutes the valid and
legally binding obligation of the Company enforceable against the Company in
accordance with its terms, except as the same may be limited by bankruptcy,
insolvency, reorganization or other laws affecting the enforcement of creditors'
rights generally now or hereafter in effect and subject to the application of
equitable principles and the availability of equitable remedies.
3.3 The execution, delivery and performance of this Agreement do not and will
not, with the giving of notice or the passage of time or both, violate or result
in a breach or termination of any provision of, or constitute a default under,
the certificate of incorporation or by-laws of the Company or any order,
judgment, decree, statute, regulation, contract, agreement or any other
restriction of any kind or description to which the Company or its assets may be
bound or subject.
4. Miscellaneous.
4.1 Any notice or other communication given hereunder shall be deemed sufficient
if in writing and hand delivered or sent by certified mail (return receipt
requested, postage prepaid), or overnight mail or courier, addressed as follows:
To the Company:
40 Marcus Drive, Suite One
Melville, New York 11747
Attn: Chief Executive Officer


With a copy to:
Certilman Balin Adler & Hyman, LLP
90 Merrick Avenue
East Meadow, New York 11554
Attn:  Fred Skolnik, Esq.
To the Holder:  at its address indicated on the signature page of this Agreement
or to such other address as to which either party shall notify the other in
accordance with the provisions hereof.  Notices shall be deemed to have been
given on the date of mailing, except notices of change of address, which shall
be deemed to have been given when received.
4.2 This Agreement shall not be changed, modified or amended except by a writing
signed by the party to be charged, and this Agreement may not be discharged
except by performance in accordance with its terms or by a writing signed by the
party to be charged.
4.3 This Agreement shall be binding upon and inure to the benefit of the parties
hereto and to their respective successors, assigns and legal representatives. 
This Agreement sets forth the entire agreement and understanding between the
parties as to the subject matter thereof and merges and supersedes all prior
discussions, agreements and understandings of any and every nature between them.
4.4 This Agreement and its validity, construction and performance shall be
governed in all respects by the laws of the State of New York, applicable to
agreements to be performed wholly within the State of New York.  The Company and
the Holder hereby irrevocably consent and submit to the exclusive jurisdiction
of any federal or state court located within Nassau County or Suffolk County,
New York over any dispute arising out of or relating to this Agreement and each
party hereby irrevocably agrees that all claims in respect of such dispute or
any legal action related thereto may be heard and determined in such courts. 
Each of the Company and the Holder hereby irrevocably waives, to the fullest
extent permitted by applicable law, any objection that it may now or hereafter
have to the laying of venue of any such dispute brought in such court or any
defense of inconvenient forum for the maintenance of such dispute.
4.5 The headings in this Agreement are inserted only as a matter of convenience,
and in no way define, limit, extend or interpret the scope of this Agreement or
of any particular section.
4.6 All references to the neuter gender herein shall likewise apply to the
masculine or feminine gender as and where applicable, and vice-versa.
4.7 This Agreement may be executed in counterparts, each of which shall be
deemed to be an original and all of which together shall constitute one
instrument. Signatures transmitted herein via facsimile or other electronic
image shall be deemed original signatures. Upon the execution and delivery of
this Agreement by the Holder, this Agreement shall become the binding obligation
of the Holder with respect to the acquisition of the Exchange Securities as
herein provided.
4.8 Only upon written approval and acceptance of this Agreement by the Company
shall the Company be obligated hereunder.
4.9 The Holder acknowledges that it has been represented by counsel, or afforded
the opportunity to be represented by counsel, in connection with this
Agreement.  Accordingly, any rule of law or any legal decision that would
require the interpretation of any claimed ambiguities in this Agreement against
the party that drafted it has no application and is expressly waived by the
Holder.  The provisions of this Agreement shall be interpreted in a reasonable
manner to give effect to the intent of the parties hereto.
[Remainder of page intentionally left blank.  Signature page follows.]





--------------------------------------------------------------------------------



BIORESTORATIVE THERAPIES, INC.


EXCHANGE AGREEMENT


Accredited Investor Certification
(Initial the appropriate box(es))




The Holder represents and warrants that it, he or she is an “accredited
investor” based upon the satisfaction of one or more of the following criteria:



_____
(1) he or she is a natural person who has a net worth or joint net worth with
his or her spouse in excess of $1,000,000 at the date hereof1; or




_____
(2) he or she is a natural person who had an individual income in excess of
$200,000 in each of the two most recent years or a joint income with his or her
spouse in excess of $300,000 in each of those years and has a reasonable
expectation of reaching the same income level in the current year; or




_____
(3) he or she is a director or executive officer of the Company; or




_____
(4) it is either (a) a bank as defined in Section 3(a)(2) of the Securities Act
of 1933, as amended (the “Securities Act”), or a savings and loan association or
other institution as defined in Section 3(a)(5)(A) of the Securities Act,
whether acting in its individual or fiduciary capacity, (b) a broker or dealer
registered pursuant to Section 15 of the Securities Exchange Act of 1934, (c) an
insurance company as defined in Section 2(13) of the Securities Act, (d) an
investment company registered under the Investment Company Act of 1940 or a
business development company as defined in Section 2(a)(48) of such act, (e) a
small business investment company licensed by the United States Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958, (f) a plan established and maintained by a state or its political
subdivisions, or any agency or instrumentality of a state or its political
subdivisions, for the benefit of its employees, if such plan has total assets in
excess of $5,000,000 or (g) an employee benefit plan within the meaning of Title
I of the Employee Retirement Income Security Act of 1974, if the determination
to accept the Exchange Offer is made by a plan fiduciary, as defined in Section
3(21) of such act, which plan fiduciary is a bank, savings and loan association,
an insurance company or a registered investment advisor, or if the employee
benefit plan has total assets in excess of $5,000,000 or, if a self-directed
plan, with the determination to accept the Exchange Offer made solely by persons
who otherwise meet these suitability standards; or



____________________________

1 For purposes of calculating net worth:
(i) The Holder’s primary residence shall not be included as an asset;
(ii) Indebtedness that is secured by the Holder’s primary residence, up to the
estimated fair market value of the primary residence at the date hereof, shall
not be included as a liability (except that if the amount of such indebtedness
outstanding at the date hereof exceeds the amount outstanding 60 days before the
date hereof, other than as a result of the acquisition of the primary residence,
the amount of such excess shall be included as a liability); and
(iii)  Indebtedness that is secured by the Holder’s primary residence in excess
of the estimated fair market value of the primary residence at the date hereof
shall be included as a liability.



--------------------------------------------------------------------------------

_____
(5) it is a private business development company as defined in Section
202(a)(22) of the Investment Advisers Act of 1940; or




_____
(6) it is an organization described in Section 501(c)(3) of the Internal Revenue
Code of 1986, as amended, a corporation, a Massachusetts or similar business
trust or a partnership not formed for the specific purpose of acquiring the
Exchange Securities offered hereby, with total assets in excess of $5,000,000;
or




_____
(7) it is a trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the Exchange Securities, whose determination to
accept the Exchange Offer is directed by a sophisticated person who has such
knowledge and experience in financial and business matters that he or she is
capable of evaluating the merits and risks of the acquisition of the Exchange
Securities; or




_____
(8) it is a corporation, partnership or other entity, and each and every equity
owner of such entity initials a separate Accredited Investor Certification
pursuant to which it, he or she certifies that it, he or she meets the
qualifications set forth in either (1), (2), (3), (4), (5), (6) or (7) above.



If the Holder is an INDIVIDUAL, or if the
Exchange Securities are being acquired as
JOINT TENANTS, as TENANTS IN
COMMON, or as COMMUNITY
PROPERTY:
 
____________________________


Name(s) of Holder


____________________________
Signature of Holder 


____________________________
Signature, if jointly held
 
____________________________
Date
 
If the Holder is a PARTNERSHIP,
CORPORATION, LIMITED LIABILITY
COMPANY or TRUST:

____________________________
Name of Holder
 
By:____________________________
      Signature of Authorized Representative


____________________________
Name and Title of Authorized Representative
 
____________________________
Date


--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Exchange Agreement as of the
day first above written.




 
BIORESTORATIVE THERAPIES, INC.
 
By:______________________
      Mark Weinreb
      President and Chief Executive Officer
 




If the Holder is an INDIVIDUAL, or if the Exchange Securities are being acquired
as JOINT TENANTS, as TENANTS IN COMMON, or as COMMUNITY PROPERTY:




   



 
______________________
Print Name(s)

______________________
Signature(s)
 
 
______________________

Social Security Number
 


______________________
Address(es)


______________________
 

Date
 





--------------------------------------------------------------------------------



If the Holder is a PARTNERSHIP, CORPORATION, LIMITED LIABILITY COMPANY or TRUST:


____________________________
Name of Partnership, Corporation
Limited Liability Company or Trust
 
By:____________________________
      Name:______________________
      Title:_______________________
 
 
____________________________
Type of Entity
 
____________________________
Federal Taxpayer Identification Number
 
____________________________
Address
 
____________________________
State of Organization
 
____________________________
Date
 



